        2:18-cr-20050-JES-EIL # 26        Page 1 of 4                                            E-FILED
                                                                 Monday, 19 August, 2019 10:05:52 AM
                                                                         Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,
                                                           No. 18-20050-JES-EIL
               v.

 MONTREAL BARHAM,

        Defendant.

                            SENTENCING COMMENTARY

       Defendant MONTREAL BARHAM, through his attorney Johanes Maliza of the

Federal Public Defender’s Office for the Central District of Illinois, pursuant to the Order

on the Implementation of Sentencing Guidelines and 18 U.S.C. § 3553(a), hereby files this

commentary on sentencing.

       1.     Mr. Barham recommends a sentence of: (a) 120 months in the custody of the

Bureau of Prisons; (b) 5 years of supervised release; (c) no fine; (d) no restitution; and (e)

the mandatory special assessment is sufficient but not greater than necessary to meet the

sentencing aims of 18 U.S.C. § 3553(a).

       2.     Mr. Barham does not intend to present any live witness testimony at the

sentencing hearing. Mr. Barham intends to waive this opportunity only because the

United States has indicated that it agrees that Macon County Case No. 00-CF-1569 is not

a Serious Drug Felony under the meaning of 21 U.S.C. § 802(57). If the Court agrees with

the Parties, Mr. Barham therefore has no need to present live testimony. If the Court does

not agree with the Parties, that is, if the Court intends to rule that Macon County Case


                                              1
          2:18-cr-20050-JES-EIL # 26      Page 2 of 4



No. 00-CF-1569 is a Serious Drug Felony, then Mr. Barham will request of the Court a

continuance. The continuance will be necessary to present a live witness from the Illinois

Department of Corrections, who will testify that Mr. Barham was released from custody

on Case No. 00-CF-1569 on June 18, 2003.

         3.    Mr. Barham submits the attached character letters on his behalf, and asks

that the Court review them prior to the hearing.

         4.    Mr. Barham asks that the Court plan for at least 10 minutes of oral argument

regarding the question of whether the United States’ remaining § 851 notice was properly

filed.

         5.    Mr. Barham requests that the Court recommend he serve his time as near

as possible to Decatur, Illinois, so he may be with his family.

         6.    Mr. Barham requests that the Court recommend he be enrolled in the

Residential Drug Abuse Program while at BOP.

         WHEREFORE Defendant respectfully a sentence of: (a) 120 months in the custody

of the Bureau of Prisons; (b) 5 years of supervised release; (c) no fine; (d) no restitution;

and (e) the mandatory special assessment.

                          Respectfully submitted,

 August 19, 2019                     MONTREAL BARHAM, Defendant,

                                     THOMAS PATTON, Federal Public Defender

                                     By: s/ Johanes Maliza
                                     Johanes C. Maliza (6323056)
                                     Assistant Federal Public Defender
                                     600 E. Adams St., Third Floor
                                     Springfield, IL 62701


                                             2
2:18-cr-20050-JES-EIL # 26   Page 3 of 4



                        Telephone:    217-492-5070
                        Facsimile:    217-492-5077
                        E-mail:       johanes_maliza@fd.org




                                3
        2:18-cr-20050-JES-EIL # 26       Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt. Parties may access this filing through the Court’s system.

                                          s/ Johanes C. Maliza




                                             4
